Citation Nr: 0720882	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-14 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Healthcare System in Bay 
Pines, Florida


THE ISSUES

1. Entitlement to payment for unauthorized medical expenses 
for care provided in August 2002.

2.  Entitlement to payment for unauthorized medical expenses 
for care provided in August 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 decision by the 
Department of Veterans Affairs (VA) in Bay Pines, Florida, 
Veterans Affairs Healthcare System (VAHCS) which denied the 
benefits sought on appeal.

The veteran and his wife testified at a May 2006 Board 
videoconference hearing.  A transcript is of record.

In February 2007 the Board granted a motion to advance the 
case on the Board's docket due to the veteran's advanced 
age.   38 U.S.C.A. § 7105 (West 2002).

The Board remanded this case in February 2007 for further 
development.


FINDINGS OF FACT


1. The veteran incurred medical expenses for treatment 
provided at Mease Countryside and Morton Plant Hospital in 
August 2002.  

2.  The veteran incurred medical expenses for treatment 
provided at Mease Countryside and Morton Plant Hospital in 
August 2003.

3. VA payment or reimbursement of the costs of the private 
medical care provided in August 2002 and August 2003, was not 
authorized prior to the veteran's receipt of that treatment.

4. The private medical care provided in August 2002 and 
August 2003 was for a service-connected disability.  

5.  VA approved care at a private hospital facility for the 
period from August 6 through August 8, 2002.

6.  VA approved care at a private hospital facility for the 
period from August 14 through August 15, 2003.

7. Following the cessation of emergency treatment on August 
8, 2002, and August 15, 2003,  respectively, the veteran 
could have safely been transferred to a VA medical facility.


CONCLUSIONS OF LAW


1. In the absence of prior authorization for payment of the 
private medical expenses in August 2002 and August 2003, save 
for approved expenses between August 6 and 8, 2002, and 
between August 14 and 15, 2003; reimbursement for such 
expenses is not warranted. 38 U.S.C.A. § 1703 (West 2002); 38 
C.F.R. § 17.54 (2006).

2. The criteria for payment or reimbursement of unauthorized 
medical expenses incurred August 2002 and August 2003, with 
the exception of approved expenses between August 6 and 8, 
2002, and between August 14 and 15, 2003, have not been met. 
38 U.S.C.A. §§ 1725, 1728, 5102, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 17.120, 17.1000-1008 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as disposition of the instant appeal is governed by 
the provisions of chapter 71 of title 38 of the United States 
Code, neither the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, nor the 
implementing regulations of the VCAA codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006) are 
applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002).


Background

The Board initially takes notice that the veteran requested a 
new hearing in December 2006, claiming that his hearing with 
the undersigned in May 2006 was faulty due to inoperative 
audio equipment.  The May 2006 hearing was indeed recorded 
and a transcript of the hearing is associated with the 
veteran's file.  No further hearings are warranted.

The veteran is service-connected for coronary artery disease, 
evaluated as 100 percent disabling.  

        --August 2002 Hospitalization

On July 31, 2002, the veteran was discharged from VA Bay 
Pines hospital.  The Tampa VA Medical Center interventional 
cardiologist and the cardiologist at VA Bay Pines decided 
that a procedure would be high risk and not be done.  
According to physician notes, the case was to be discussed 
with the Tampa cardiovascular surgeon that Friday to see if 
the veteran would benefit from bypass surgery.  The veteran 
was discharged from the hospital.

On August 6, 2002, the veteran was admitted to Countryside 
Hospital with complaints of chest pain.  He was transferred 
that date, and hospitalized between August 6 and 13, 2002 at 
Morton Plant Mease Health Care hospital.  VA authorized care 
at a private facility from August 6 through August 8, 2002.  
The remainder of the veteran's stay at a private facility in 
August 2002 was denied by VA because it was considered 
nonemergent and VA facilities were available.

The veteran signed a statement on August 9, 2002 agreeing to 
use Medicare as his primary coverage and would be responsible 
for the deductible.

In an undated letter, Dr. V.N. stated that the veteran was 
admitted to Morton Plant Mease hospital on August 6, 2002 for 
chest pain.  After being fully evaluated and proving negative 
for myocardial infarction, an associate of Dr. V.N., Dr. Lin, 
believed  that the veteran's symptoms could be relieved with 
placement of a stent.  The veteran was transferred and a 
stent was successfully placed.  Dr. V.N. opined these 
measures were felt to be urgent and necessary for the care of 
the veteran.    

In an October 2003 medical opinion, a VA examiner stated the 
August 2002 non-VA hospital stay was not emergent.  Further, 
the examiner stated the case manager spoke with the veteran 
and his wife concerning their stay in private facilities and 
that both wanted the veteran to stay at the private facility.  
The VA examiner stated that cardiac notes from the private 
hospital of August 9, 2002 stated the veteran would need to 
either transfer to VA or to Morton Plant Hospital for further 
treatment.  The examiner concluded that these records clearly 
and obviously show that the presenting emergency had 
stabilized.  The examiner stated that VA facilities were 
potentially available to the veteran, however, the veteran's 
statement of August 9, 2002 indicated he did not wish VA 
involvement, rather preferring to remain in the private 
sector under other means of reimbursement.  The examiner 
concluded that in his opinion, the veteran's appeal was 
inappropriate and groundless.



        --August 2003 Hospitalization

On August 14, 2003, the veteran admitted to Morton Plant 
Mease hospital facilities and was diagnosed with prolonged 
chest pain, atherosclerotic heart disease, hypertension, 
depression and anxiety, and cigarette smoking.  

VA approved emergency treatment for the veteran August 14 
through August 15, 2003.  The remainder of the stay, August 
15 through 21, 2003 was not authorized by VA.

The veteran was transferred to Tampa VA Hospital on August 
21, 2003.

In an August 2003 VA discharge summary, the examiner notated 
that a 2-D echocardiogram and a left heart catheterization 
were performed.  The examiner noted that it seemed like in 
the catheterization performed at Morton Plant, a stent was 
not visualized and it was determined based on the patent 
saphenous vein graft, that the veteran was no longer in need 
of bypass surgery.

In an April 2007, a VA examiner reported that the veteran's 
August 14 through August 15, 2003 private hospital stay was 
approved, but payment for the remainder of the private 
hospitalization, i.e., August 16 through 21, 2003 was denied 
as VA facilities were available.  The examiner stated there 
was initial authorization for treatment, the veteran was 
stabilized (i.e., the emergency had ended).  The examiner 
stated it was not contested that the veteran required further 
treatment beyond the stabilization, however, the Bay Pines VA 
was local to Morton Plant Mease where he was eventually 
transferred.  The examiner concluded this was not pre-
authorized, there was no longer an emergency and the veteran 
could have been safely transferred to VA facilities.

Criteria and Analysis

The veteran contends that it was necessary for him to go to 
private facilities for care because it was an emergency 
situation.  

In adjudicating a claim for reimbursement of medical 
expenses, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care that the veteran received in a private hospital facility 
in August 2002 and August 2003. See 38 U.S.C.A. § 1703(a); 38 
C.F.R. § 17.54. This is a factual, not a medical, 
determination. Similes v. Brown, 6 Vet. App. 555 (1994).

Specific formalities which must be followed under 38 C.F.R. § 
17.54 were not complied with here, as a result of which 
proper authorization from VA was not obtained. Accordingly, 
prior authorization for the August 2002 and August 2003 
private medical treatment received was not obtained pursuant 
to 38 C.F.R. § 17.54, and payment is not warranted for 
expenses incurred in conjunction with that treatment under 38 
U.S.C.A. § 1703.

The provisions of 38 U.S.C.A. § 1728(a) state that VA may pay 
or reimburse veterans for medical expenses incurred in non-VA 
facilities where: (1) such care or services were rendered in 
a medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a veteran in need thereof (A) for an adjudicated 
service-connected disability, (B) for a non service-connected 
disability associated with and held to be aggravating a 
service-connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature from a 
service-connected disability; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical. See also 38 C.F.R. § 
17.120 (2006). Each of these statutory requirements must be 
met before payment may be authorized. Hayes v. Brown, 6 Vet. 
App. 66, 68 (1993).

Claims for payment of the costs of emergency hospital care or 
medical services not previously authorized will not be 
approved for any period beyond the date on which the medical 
emergency ended.  An emergency shall be deemed to have ended 
at the point when a VA physician has determined that, based 
on sound medical judgment, a veteran who received emergency 
hospital care could have been transferred from the non-VA 
facility to a VA medical center for continuation of treatment 
for the disability. 38 C.F.R. § 17.121 (2006).

In the instant case, the record reflects that the veteran is 
service connected for coronary artery disease.  However, save 
for the previously approved periods noted above there is no 
medical evidence in the file that the veteran faced a medical 
emergency such that delay would have been hazardous to life 
or health.  After the emergency has stabilized the veteran 
could have been transported to VA facilities for further 
treatment.  Consequently, payment or reimbursement for the 
unauthorized private medical care rendered in August 2002 and 
August 2003 is not warranted under 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120.

The Board has considered whether the appellant's assertions 
that he was told by a VA physician to seek emergency room 
treatment if his symptoms recurred constitutes prior 
authorization for obtaining private medical treatment. 
However, the Board finds that such an open-ended 
recommendation cannot be considered equivalent to prior 
authorization for treatment at Morton Plant Mease Hospital 
facilities. Moreover, specific formalities which must be 
followed under 38 C.F.R. § 17.54 were not complied with here, 
as a result of which proper authorization from VA was not 
obtained.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine is not for application. 38 
U.S.C.A. § 5107.

This decision is dictated by relevant statutes and 
regulations. The Board is without authority to grant benefits 
simply because it might perceive the result to be equitable. 
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994). Simply put, "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress." 
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)).




ORDER


Entitlement to payment for unauthorized medical expenses for 
care provided in August 2002, save for the period from August 
6 to 8, 2002, is denied.

Entitlement to payment for unauthorized medical expenses for 
care provided in August 2003, save for the period from August 
14 to 15, 2003, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


